 LF SHINE R CORPORATIONLeshner Corporation and Nellie Boyd. Case 9-CA-14872February 11, 1982DECISION AND ORDERBE CIHAIRNIAN M'A5N i)i. WAIl R ANI)MINBht.fRS FANNING AND) ZIMNIl RMNANOn March 24, 1981, Administrative Law JudgeGeorge Norman issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge onlyto the extent consistent herewith.The complaint alleges that Respondent, throughits supervisor, Larry Levwis, discharged ChargingParty Nellie Boyd on September 26, 1979,1 becauseshe threatened to file a grievance under the collec-tive-bargaining agreement then in effect at Re-spondent's plant.2Boyd had called in sick on Sep-tember 25, but on the morning of September 26employee Mary Shirley, a union shop steward, toldLewis that Boyd had been at a union meeting theprevious evening, and that Boyd had been drunk.Lewis thereupon called Boyd and her sister, BeaMiranda, into his office to discuss Boyd's absencefrom work the previous day; Miranda was presi-dent of the Union Local at the time. In the courseof the discussion, Boyd told Lewis that he was har-assing her and discriminating against her and thatshe was going to file a grievance. Boyd claims thatat that time Lewis fired her, but Lewis denies this.Following this meeting, Boyd returned to theshop floor. She then approached her steward,Maggie King, to obtain forms for filing a griev-ance. Lewis went into the plant a few minutes afterthe interview in his office. He testified that he thenoverheard Boyd say, "That mother f- son of ab- is not going to get away with it," and that atthat point he discharged her. The AdministrativeLaw Judge did not credit Lewis' testimony in thisrespect, nor that of Respondent's corroboratingwitness, employee Gerney Rutherford: rather, hecredited the testimony of Boyd, Miranda, and twoother employee witnesses for the General Counsel,I All dates hereinafter are in 1979. unless otherwise indicated2 Respondent's employees at its Hamilton plant are represented forpurposes of collectlie bargaining by Amalgamated Clothing and TexlileWorkers Ulnion and its I ocal 148 T, hereinafter the Unionall of whom denied that Boyd had said any suchthing.The Administrative Law Judge concluded thatBoyd had not been insubordinate and that she wasnot discharged for her absenteeism.3Because Re-spondent's proffered explanation for the dischargewas thus found pretextual, the Administrative LawJudge concluded that Boyd was "discharged forher union activity and because she attempted to filea grievance" against Lewis.4We disagree.The Administrative Law Judge's conclusions arebased on his resolutions respecting the credibilityof witnesses, to which Respondent excepts. It isour established policy not to reverse an administra-tive law judge's credibility resolutions unless theclear preponderance of all the relevant evidenceconv inces us that those resolutions are incorrect.Standard Dry Wall Products, Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and have decided toreverse certain of the Administrative Law Judge'sfindings herein with respect to credibility.The Administrative Law Judge implicitly cred-ited the testimony of Boyd and Miranda that Lewistold Boyd in his office that she was discharged.Lewis claimed that Boyd was not discharged then,but later on the shop floor, when she spoke aboutLewis in an obscene manner.5The AdministrativeLaw Judge did not allow cross-examination of theGeneral Counsel's witnesses on the issue of whenthe discharge occurred, ruling that the sequence ofevents was irrelevant. We find that the sequencewas manifestly relevant and that the AdministrativeLaw Judge improperly excluded evidence on thisquestion. Moreover, we also find the GeneralCounsel's witnesses' version of events extremelyimprobable.We find that Lewis had no apparent motivationfor discharging Boyd because she threatened to filea grievance. Respondent and the Union enjoyed alongstanding collective-bargaining relationship andthe filing of employee grievances under it was rou-tine. Boyd herself had filed grievances in the pastwithout reprisal. She had also recently circulated apetition to have the Union replaced by anotherunion. There is no evidence that Lewis harboredRespolndent gave Boyd a letter stating that she was discharged for"ahsenlteeism and insubordination" According to I ewis, the personneloffice adised him that BoRyd had the "worst record" on absenteeism'The Administrative Lasw Judge refers at fn. 8 to other activity byHeod. especially internal union actisitt aimed at ending what Boyd con-sidered a "sseclhcart" relationship between Respondent and the UnionHloswever. the Administrative I aw Judge does not elaborate on how thisactilv it mnlltivated Lewis to discharge Boyd.i TIhe Administrative Las Judge notes that Boyd's language mighthave been meant for Mars Shirley. s ho had reported to I. esis her ;l-leged conduct at the union meeting We find that l_ eis reasonabl hbe-liesed Ihe remark referred to hint260 NLRB No. 20157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany animus against Boyd or her activities. Rather,it appears that Lewis was being lenient with Boyd,even on September 26. Thus, when he had re-ceived information that cast some doubt on Boyd'sclaim that she had been sick the previous day, hedid not discharge her, although under the collec-tive-bargaining agreement he could have.6Rather,he gave her a verbal warning and another chance.Moreover, the testimony of Boyd and Mirandaindicates that neither was distinguishing between athreat of discharge, conditioned on another event(as in, "Next time you're absent without a doctor'sexcuse, you're fired"), and an actual discharge. TheAdministrative Law Judge did not address this am-biguity, although it appeared several times in thetestimony. This suggests that Lewis testified accu-rately that he warned Boyd that she would be dis-charged, but that he did not discharge her duringthe meeting in his office on September 26.The testimony of Boyd and Miranda was filledwith unlikely claims on collateral issues. Both attri-bute extreme statements to Mary Shirley, the shopsteward with whom Boyd argued at the unionmeeting of September 25. It appears that Boyd wasangry because she was making 15 cents per hourless than Shirley for what Boyd considered thesame work. When Boyd confronted Shirley on thisquestion, Boyd claims Shirley accused her of tryingto take her job-an unlikely accusation as Shirleyenjoyed 20 years' seniority.7Miranda claims thatShirley's response to Boyd's annoyance was thatShirley "had hers made" and did not care aboutanyone else-not a statement that a shop stewardwould be likely to make to a union member at aunion meeting. None of the General Counsel'sother witnesses who were present-includingBoyd-testified that Shirley made this statement.This testimony indicates a propensity of both Boydand Miranda to misinterpret or distort the state-ments of those whom they perceive as their en-emies. We conclude that they similarly distortedLewis' statements when they testified that he firedBoyd in his office.We also note Boyd's testimony that Miranda hadobtained a petition from the Teamsters Union, call-ing for a representation election among Respond-ent's employees at its Hamilton plant. However,Miranda denied having contacted the Teamsters.86 The agreement provided for discharge on receipt of a third warning.the record shows that Boyd had two warnings for absenteeism on herrecord as of September 26.The General Counsel's witness King denied that Shirley had accusedBoyd of trying to take her jobN Miranda responded to a question from Respondent's counsel as theGeneral Counsel objected to it. The Administrative Law Judge sustainedthe objection and excluded the testimony as irrelevant; we find it relevantboth as to Boyd's credibility and as bearing on Respondent's allegedWe credit Lewis' testimony that Boyd spoke ofhim in a profane manner on the shop floor, withinthe hearing of other employees. Lewis' account ofthis exchange rings true and is less damaging toBoyd than a concocted story. We note also that itwas met only by one-word denials from the Gener-al Counsel's supporting witnesses.9Lewis' testimony in general was straightforward,consistent with established facts, and unimpeachedby cross-examination. He was not explicitly dis-credited by the Administrative Law Judge. Wealso note that in the various versions of the eventsof September 26 Boyd returned to the shop floorafter the meeting with Lewis, where she asked hershop steward for a grievance form. This suggests,as Respondent points out, that Boyd had not beendischarged at that point. If she had been, it is un-likely that Lewis would have allowed her backinto the shop for fear of disrupting production.The Administrative Law Judge improperly ex-cluded as evidence the decision of the Ohio Bureauof Employment Services Board of Review, con-cerning Boyd's claim for unemployment compensa-tion. See Magic Pan, Inc., 242 NLRB 840, 841(1979), where the Board referred to such proceed-ings having probative value though not conclusive.We have considered the Employment Services de-cision, which found that after the meeting of Sep-tember 26 Lewis "instructed [Boyd] to return towork area.... Instead of returning to her workarea [Boyd] engaged in conversation with a co-worker during which she made a vulgar referenceto Mr. Lewis. The remark was overheard by Mr.Lewis who then informed [Boyd] that she was dis-charged." After hearing testimony from Boyd andMiranda as well as Lewis the Ohio Bureau of Em-ployment Services Board of Review found thefacts to be as Lewis had testified. We consider thisevidence corroborative of Lewis' testimony in thisproceeding.In sum, we find that Lewis was a credible wit-ness and that Boyd and Miranda were not. Weaccept Lewis' testimony and find that he did notfire Boyd in his office, but simply warned heragainst future absenteeism and told her to return towork. He then overheard her make an obsceneremark on the shop floor that he understood as di-rected at him, constituting activity unprotected bythe Act. See Atlantic Steel Company, 245 NLRBmotive for the discharge. See fn 4, above. We have considered this testi-mony in reaching our decision9 While Respondent's witness Rutherfoird related an exaggerated ver-sion of the confrontation. the version offered by the General Counsel'switness Miranda was far more incredible. Thus she claims that Ruther-ford. who testified for Respondent, antagonized Lewis on the day inquestion and that Lewis threatened to fire him15X LIESHNER CORPORATION814, 816 (1979).°0 For that reason Lewis dis-charged Boyd for insubordination and not in retali-ation for any activity protected by the Act. Ac-cordingly, we shall dismiss the complaint herein inits entirety.ANMF NI)EI) CONCI USIONS Ot LAW'Substitute the following for paragraph 3, anddelete paragraph 4, in the Administrative LawJudge's Conclusions of Law:"3. By discharging Nellie Boyd, Respondent didnot violate Section 8(a)(3) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.MEMBIER FANNING, dissenting:I cannot find a sufficient basis in the record forreversing the credibility determinations of the Ad-ministrative Law Judge; therefore I would affirmhis Decision. The majority relies on a variety of ar-guments, none of them substantial, for reversingthe Administrative Law Judge's credibility resolu-tions. Chief among these is the "implausibility" ofthe facts as the Administrative Law Judge foundthem. It is, however, plausible that SupervisorLewis, having been quite lenient with Boyd, wouldbe angered that she threatened to file a grievanceand consequently would discharge her. The evi-dence cited as discrediting Boyd, and her sisterMiranda, relates to collateral matters and does notcompel the conclusion that either witness was in-credible as to the crux of the matter. The majorityalso relies upon the decison of the Ohio Bureau ofEmployment Services Board of Review, to which Iwould accord little weight inasmuch as that deci-sion does not recite the evidence upon which itrelies, and the record evidence considered by thatboard is not before us. For those reasons, I dissent.'0 We note that Bosd's remark -as made on the production floor, inthe hearing of several employees, during sorking time, and %sas not prl-voked by an employer unfair labor practice It also appears that ewis inthe preceding discussion in his office kept his temper and acted fairlyduring that meetingDECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge: Thiscase was heard in Cincinnati, Ohio, on October 15 and16, 1980. The charge was filed by Nellie Boyd, an indi-vidual, on February 8, 1980, against Leshner Corpora-tion, herein Respondent. The complaint and notice ofhearing based on that charge was issued on March 26,1980, by the Acting Regional Director for Region 9 forthe General Counsel of the National Labor RelationsBoard, on behalf of the National Labor Relations Board,herein the Board, pursuant to Section 10(b) of the Na-tional Labor Relations Act, herein the Act, and Section102.15 of the Board's Rules and Regulations, Series 8. asamended. The complaint alleges, in substance, that on orabout September 26, 1979,1 Respondent discharged itsemployee Nellie Boyd because she threatened to file agrievance against her supervisor, in violation of Section8(a)(1) and (3) of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefsfiled on behalf of the General Counsel and Respondenthave been carefully considered.Upon the entire record of the case and from my obser-vation of the witnesses and their demeanor, I make thefollowting:FINDINGS OF FACT.THEi BUSINESS 01 RESPONDEiNIRespondent, an Ohio corporation, is engaged in theproduction of textile products at its place of business inHamilton, Ohio. During the past 12 months, a repre-sentative period, Respondent, in the course and conductof its business operations described above, purchased andreceived goods, materials, and products valued in excessof $50,000 which were shipped to its Hamilton, Ohio, fa-cility directly from points outside the State of Ohio.I find that Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct and that it will effectuate the policies of the Act toassert jurisdiction herein.ni. THE I ABOR ORGANIZATION INVOLVEDAmalgamated Clothing and Textile Workers Union,Local 148-T, herein the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.111. lTHE Al.l.1.GED UNFAIR I.ABOR PRACTICESA. BackgroundRespondent is an Ohio corporation which producestextile products at six plants, including its plant in Hamil-ton, Ohio. It employs approximately 600 workers atthose plants, all of whom are represented by unions. Theemployees of two of the plants are represented by UnitedSteelworkers of America. The employees at four plantsincluding the plant at Hamilton are represented by theUnion herein. The collective-bargaining agreements at allsix plants contained union-security and dues-checkoffclauses.Boyd was employed by Respondent in 1973, reem-ployed December 21, 1976, and worked until she wasdischarged on September 26. She was a packer and amember of the Union. She served as a committeewomanwhile working a second shift and processed grievances.' All e'cnti, herein occiurred in 1979 unless olhcrv ise indicated159 DI):.CISI()NS (): NA I()NA[. I.ABOR RE A'I IO)NS ()ARI)She was paid $3.35 an hour which she believed was 15cents under the contract rate for classification as packer.Boyd joined the strike which began on August 1, 1979,and returned to work on September 14, following theend of the strike on September 10. She walked the picketline from midnight to 4 a.m. every other day, along withother employees.She testified that oil September 25 she was ill andcalled in to personnel and, following the regular proce-dure she had used on many occasions, she reported herillness. She said she was absent because of a virus. At thetime, her daughter was also ill with the same symptomsBoyd's regular shift ended at 3:30 p.m. that day. Thatevening, she attended a union meeting at 7:30 p.m., evciethough she was not feeling well, because she felt therewere important items to be discussed at the meetingWhile at the meeting, Boyd entered into a discussionwith employee Mary Shirley concerning lloyd's rate ofpay being 15 cents an hour less than the contract rate forher classification as packer. Mary Shirley, who was a ste-ward at the time, was also classified as a packer. Bloydwas an unfinished goods packer and Shirley was a fin-ished goods packer. 2 Boyd testified that her X-y ear-olddaughter accompanied her and that she (lloyd) was notdrunk at the meeting.:"On the following morning, September 26, Boyd re-ported to work as usual. A short time after she arrived(approximately 8 a.m.), Supervisor Lewis went to Boyd'swork station and asked Boyd why she had been absentthe day before. Boyd told Lewis she was sick. Later thatmorning, while Lewis was making his regular rounds onthe third floor, he was confronted by Chief Union Ste-ward Mary Shirley (also financial secretary and commit-teewoman) who had the confrontation with Boyd at theunion meeting. She accused Lewis of partiality. Accord-ing to Lewis, Shirley said, "Larry, how come somepeople can take off without [being] given a warning andothers not?" Lewis asked her to whom she was referring.She replied, "Nellie Boyd." Shirley told Lewis that theprevious day, when Boyd was off, she had shown up at aunion meeting drunk. She accused Lewis of letting Boyd"get away with stuff' he did not let other employees getaway with. Lewis testified that, upon hearing this fromShirley, he considered that Boyd had lied to him; thatshe had not been sick: but had, instead, been drinking.4He felt that Boyd had made a fool of him and that it didlook as though he was showing partiality towards her.He said this came on top of all the other complaints hewas getting from the employees who were receivinghigher paying incentive jobs, that he assigned to fill infor Boyd during her absences. They worked for muchless pay while filling in for Boyd.Following that discussion with Shirley (about 1 or 2hours later), Lewis went to Boyd and asked her to come2 Respondent contends that Ihe difference in pity is based on the "ul-finished" and "finished" distinctions.3 About a week before. Boyd solicited emrploycc signatures in pelti-lion she circulated requesting cmployees Ito go on strike again She askedSupervisor Larry Lewuis'wife. Judy Lewis. 'swho was also emplo>cd atthe plant. to sign the peltiton.4 It is rinoted that Hoyd's shift ended at 3 10 p m ion the day that sheiook off from work aind the urnilr nmeeting did riot crontilnce until 7 30that eveningto his office. While walking towards the office. Lewissaw Beatrice Miranda. Boyd's sister and the union presi-dent. Lewis asked Miranda to accompany them to hisoffice. While the three were in the office, Lewis toldthem that Mary Shirley had approached him and toldhim that Boyd had shown up drunk at the union meetingoin the day she had taken off work sick. Lewis asked herif it were true. Boyd admitted she had been to a unionmeeting, but denied that she was drunk. She told him shehad a virus.Lewis said he was "sick and tired" of people comingto him with complaints about what Boyd was doing andthat the next time Boyd was off she was fired. He said,"if you're off another day. you'll bring a doctor's state-ment in or you're fired." She said, "Well, Larry, let meexplain to you why I was off." He said, "I don't have tolisten to you. I don't have to listen to a word you've gotto say." Boyd responded, "Well, I guess then I'll have tofile a grievance, and you will listen to me, because it'sgoing over your head." At that point Lewis said,"\ou're fired. Clock out now." Boyd said, "I'm notclocking out. If you fired me, you clock me out." Boydalso told Lewis that he would listen because he harassedher and discriminated against her. Lewis walked out ofthe office arid loyvd headed back to the work area to gether purse.Soon after. Boyd told Karen Wilkerson that Lewis hadfired her. They both checked Boyd's timecard and foundthat it had been punched out at or about 12 noon.Peggy Murphy and Magnolia King, employees whoworked within a short distance of Boyd's work station,were approached by Boyd. Boyd asked King for a griev-ance form. I ewis approached them and said that he hadalready clocked out Boyd and that such conversationshould he oil their own time. Employees Murphy andKing both testified that Boyd did not use any profanityat that time.13. Boyd' AbsenteeismBoyd testified that she received one warning for exces-sive absenteeism on February 15 but she denied receivinga similar warning on May 15. Beatrice Miranda, presi-dent of the Union, recalled seeing the latter warning butbelieved the date was inaccurate. She did not knowwhether Boyd received a copy of it. It is Respondent'spolicy that, after a 6-month period, warnings were wipedoff the book and were not used against the employeeconcerned.sThe reasons given by Respondent forBoyd's discharge are excessive absenteeism and insubor-dination.C. Supervi.sor Lewis' Te.stimoonySupervisor L.ewis' testimony corroborates that of Boydconcerning the events of September 26, except (1) thetestimony of Boyd and her sister Miranda that Boyd hadbeen fired in the office arid (2) the events following theleaving of the office. Supervisor Lewis said that he toldlloyd in the presence of Miranda "next time you are off,I'm going to have to insist on a doctor's excuse, orI I ois admlinlied titiit iis i nu wi .ife alsi had a had absentee record16( LESHNER CORPORATIONyou're fired." He said Boyd reacted very negatively. Sheexpressed displeasure with Lewis. She accused Lewis ofdiscriminating against her and harassing her. Lewis cuther off and told her to get back to wsork, repeating thatif she did not bring in a doctor's excuse she would befired. He said Boyd left the office unhappy and Mirandacame back to the office and spoke with Lewis and toldhim that she felt he was being fair about Boyd's absen-teeism and that she (Miranda) would work with her(Boyd) to see that she corrected it. Miranda also toldhim that Boyd's absenteeism would improve.Lewis said that a few minutes later he went into theplant and saw Boyd halfway between the office and herwork station and heard her say angrily, "That mother f-son of a b- is not going to get aw ay wsith it."f Lewissaid that three or four people who were in the xicinitycould have heard it and that two people. Bessie Marcumand Gerney Rutherford, told Lewis later that they heardit. Lewis testified that he was sure at the time that Boydwas referring to him although he admitted she couldhave been referring to Shirley who had earlier reportedto Lewis about Boyd's attendance at the union meetingthe night before.Upon hearing that remark Lewis responded, "Wellforget about the doctor's excuse. You are fired. Clockout!"Boyd voiced more profanity according to Lewis. Hesaid that after he told Boyd to clock out she spoke di-rectly to him saying that she s'as not going to clock outand that "no other ...as going to clock" her out.Lewis told her he swas and proceeded to clock her out.Lewis said that a fe'w minutes later he saw Boyd at thework station of Magnolia King, a union steward, gettinggrievance papers from King Lewis approached themand told Boyd that King w as working and to leave heralone and that they would have to take care of it ontheir own time or union time. Lewis again told Boyd shewas fired and to leave. Boyd left.When Boyd came back the next day to pick up hercheck, she wsas given a letter which announced her dis-charge, stating.You previously received written warnings for ab-senteeism. You also received four to five oral warn-ings regarding constant absenteeismDischarge is based on absenteeism and insubordi-nation xwhich is cause for dismissal and is a Compa-ny rule of which every enmployee has a copyBoyd filed a grievance. It was answered. There was agrievance meeting but the grievanlce was not processed` I hi, testinwrii thte ,ttkrd, ' cr pri-i i ntnced alld 1ot spelled r ah-bres iated7 LC\ris testificd thit tBosd did not look it hint or direct the reiairk ialhinl (icrney Rulhcrfordl tcsilf ing oil hbihailf i, Repolndcnlt t sld thiiBoyd d,irucld the remark at I ex's- ;Iand Ia31 the\ re .l ot to eilich other,hen. the remiark ".,; made. (I vi, t iM ,aid heC \.a ;ihlit IO) feet tfrortl tox dhct'n lt he lrd Ihe remark ) RutlhT'rfotrd added hl Ihe xordl "harstr" ailflterthe woird "blitl '" N ilth'r tissle iirECLITII nor ltirx Stlirlc iti.titied'Pegg) Nturph anid MiagliiliaI King Ic'tllFi d lth1 11l to)11 d id ntI 1i p1rl/lti-itr ;11 all In that ,i erl icr ttlinlany further by the Union.8The final decision on thegrievance was that the dismissal was justified.D. Discussion and ConclusionsThe General Counsel argues that Nellie Boyd was dis-charged by Supervisor Larry Lewis on September 26,1979. because of her union and protected concerted ac-tivities in violation of Section 8(a)(1) and (3) of the Act.The contention is based on the fact that when Boyd toldLewis that she would file a grievance against him for ha-rassment and discrimination he discharged her. Althoughthe facts leading up to that conduct are relevant and im-portant the General Counsel does not contend that Boydwas discharged because she attended the union meetingthe prior evening.Respondent argues that the contention Boyd originallymade, that she was discharged "because she attended aunion meeting is without merit and is a deliberate twist-ing and perversion of what occurred by the ChargingParty and her sister to try to present Boyd in a sympathylight and make Lewis look evil." I believe that Respond-ent in making such an argument on a matter that is notin issue in this case is merely setting up a strawman andthen knocking it down. That contention was made in acharge filed by Beatrice Miranda on December 26 but.inasmuch as the charge was withdrawn prior to the issu-ance of the complaint in this case, it did not become apart of the complaint and for that reason was rejectedwhen Respondent offered it in evidence.Respondent further contends that she was dischargedbecause she was absent on September 25 without bring-ing in a doctor's excuse and without, in fact, even callingin?' I do not find that she was fired as contended by Re-spondent, "because of excessive absenteeism and becauseshe did not bring in a doctor's certificate." The facts inthe case, even those adduced by Respondent, refute sucha contention. Lewis spoke to Boyd on the morning fol-lowing her absence and apparently was satisfied with herexplanation without, at the time, even mentioning a doc-tor's certificate It was not until after Mary Shirley com-plained to Lewis that Boyd was in attendance at a unionmeeting the night before, drunk and argumentative. andthat Lewis was giving Boyd favored treatment, thatLewis called in Boyd and her sister (Beatrice Miranda)and told them that he was sick and tired of other em-ployeces complaining about his alleged favored treatmentof Boyd and that the next time he would require a doc-tor's certificate when Boyd was absent for sickness.As previously indicated, Boyd's workday ended at3:30 pm. on the day she was out sick. What she did at7:30 that evening was none of Respondent's business. As-suming arguendo that Boyd did appear at the meetingdrunk, it does not follow that she started drinking in themorning and continued all day when she should havebeen at work and appeared at the union meeting at 7:30that evening drunk. She could have started drinking andbecome drunk within the 4 hours following the end of.s,\ pre,\liouti! IIIt. it.I tdL , ia lonth hefiore thCse escrl tLI.' ilNdlt.nlcedher isillStilstli.ll xslth IhC UI tio1 h. cIrTi nlllIIg ,a petlltllin io hate I:t'Iniio11li repIlcid h ;ill1ltter IlliillOI ircrt t1Ii tI d and / ilfl I11 t sht didf cailll in sik i in the dis! Ill qtlesllti161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDher shift and the commencement of the union meetingwhether she was absent or whether she worked on theday in question. Accordingly, Lewis' conclusion thatBoyd lied to him about being sick, based on informationreceived by him from Shirley that Boyd was "drunk" atthe union meeting in the face of the denials by Boyd andMiranda, and at a time at least 4 hours after the workshift ended, is unfounded and arbitrary.As previously indicated, I do not credit the testimonyof Gerney Rutherford that Boyd used profanity and thather remarks were directed at Lewis. His testimony is in-consistent with that of Lewis. The failure to adduce testi-mony from either Marcum or Shirley is noted as is thetestimony of Peggy Murphy and Magnolia King thatBoyd did nor use any profanity in the conversation inquestion. I conclude, therefore, that Lewis did not fireBoyd for using profanity (insubordination) but because ofher union activity including her filing a grievance againsthim.I also consider significant the fact that Boyd consid-ered the relationship between the Union and Respondentas a "sweetheart" relationship and she made her viewsknown by openly circulating a petition in the plant tohave the Union removed as the representative of the em-ployees in favor of another union. She was actively exer-cising her rights which are guaranteed under the Act.Jack August Enterprises, Inc., 232 NLRB 881 (1977).There was a contract in existence between the Union andRespondent and, although Boyd did not think very muchof it, she certainly had a right under that contract to filea grievance which affected the rights of all the unit em-ployees and constituted concerted activity under the pro-tection of Section 7 of the Act. Respondent's attempt todiscourage Boyd from filing the grievance violated Sec-tion 8(a)(1) of the Act. Interboro Contractors, Inc., 157NLRB 1295 (1966).I find that the reasons offered by Respondent for ter-minating Boyd are pretextual. Respondent used them inan attempt to cover up its unlawful conduct. N.L.R.B. v.Walton Manufacturing Company, 369 U.S. 404 (1962). Re-spondent contends that other employees who were in-volved in union activities were not terminated and there-fore it should not be inferred that Boyd was terminatedfor her union activities. A discriminatory motive, other-wise established, is not disproved by an employer's proofthat it did not take similar action against all union adher-ents. N.L.R.B. v. W. C. Nabors d/b/a W. C. NaborsCompany, 196 F.2d 272 (5th Cir. 1952), cert. denied 344U.S. 865.An employee has a right to file a grievance; being dis-charged when the employee said she was filing a griev-ance violates the Act. Under Section 7 of the Act em-ployees have the protected right to file and to processgrievances. Thor Power Tool Company, 148 NLRB 1379(1964).Nellie Boyd was discharged for her union activitiy andbecause she attempted to file a grievance, a protectedconcerted activity. Therefore, Boyd's discharge for suchactivity violated Section 8(a)(l) and (3) of the Act. It iswell settled that punishment of an employee for attempt-ing to file a grievance is prohibited by the Act.CONCLUSIONS OF LAW1. The Respondent, Leshner Corporation, is engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2. Amalgamated Clothing and Textile Workers Union,Local 148-T, is a labor organization within the meaningof Section 2(5) of the Act.3. By discharging Nellie Boyd because of her unionactivities, Respondent violated Section 8(a)(3) and (1) ofthe Act.4. The foregoing unfair labor practice is an unfairlabor practice affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THI REMEIDYHaving found that Respondent violated Section 8(a)(3)and (1) of the Act by discharging Nellie Boyd, I shallrecommend that Boyd be reinstated to her former posi-tion or, if that position no longer exists, to a substantiallyequipment position, and that she be made whole for anyloss of pay suffered by her as the result of the discrimi-nation against her, as prescribed in F. W. WoolworthComnpany, 90 NLRB 289 (1950), with interest thereon tobe computed in the manner prescribed in Florida SteelCorporation, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962).[Recommended Order omitted from publication.]162